Case 1:19-cv-00706-JB-B Document 108 Filed 04/17/20 Page 1 of 1                  PageID #: 541



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JOSHUA DICKINSON,                               )
                                                )
                      Plaintiff,                )
                                                )
v.                                              ) CIVIL ACTION NO. 1:19-00706-JB-B
                                                )
MOBILE COUNTY, ALABAMA, et al                   )
                                                )
                      Defendants.               )

                                            ORDER

       On April 17, 2020, the Court conducted a hearing on the Motions to Dismiss of Defendants

Sam Cochran, Sheriff of Mobile County, and Noah Price “Trey” Oliver, III, Warden of Metro Jail

(Doc. 55) and of Defendant Mobile County (Doc. 57), the Plaintiff’s Motion to Clarify Order of

Stay (Doc. 103), and Plaintiff’s Motion for Protective Order (Doc. 105). All parties appeared and

argued. Upon due consideration, and for the reasons stated on the record of the hearing, the

Court ORDERS that the Motions to Dismiss (Docs. 55 and 57) and Plaintiff’s Motion for Protective

Order (Doc. 105) are DENIED, and that Plaintiff’s Motion to Clarify Order of Stay is DENIED as

moot. The Motions to Dismiss having been denied, the Stay Order (Doc. 42) is no longer in effect

and the non-party subpoena made the subject of Plaintiff’s Motion to Clarify Order of Stay (Doc.

103) may issue.

       DONE and ORDERED this 17th day of April, 2020.

                                                    /s/ JEFFREY U. BEAVERSTOCK
                                                    UNITED STATES DISTRICT JUDGE




                                                1
